Citation Nr: 0116365	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected schizophrenic reaction, schizo-affective type, 
currently rated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1956 to January 
1960 and from December 1961 to October 1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting in Washington, D.C. 
in April 2001.  

As the veteran and his representative presented statement 
referable to a claim for TDIU at the recent hearing, the 
Board has recharacterized the issues as stated on the 
preceding page.  

(The issue of TDIU is addressed in the Remand portion of this 
document.)  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained. 

2.  The veteran's service-connected schizophrenic reaction, 
schizo-affective type is shown to be manifested by a level of 
impairment that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas such as 
judgment, memory, insight and mood, and is shown to be 
manifested by confusion, impaired cognitive functioning, 
insomnia, depression and the inability to establish and 
maintain effective work and social relationships.  

3.  Findings of total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name are not 
demonstrated to be due to the service-connected disability.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent for 
the service-connected schizophrenic reaction, schizo-
affective type have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.10, 4.126, 4.130 including Diagnostic Code 9211 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, the Board finds that the pertinent medical records 
referable to treatment of the schizophrenic reaction have 
been obtained in this case.  

In addition, the veteran has been provided with a thorough VA 
examination in connection with the claim for increase.  
Moreover, in light of the favorable action taken hereinbelow, 
the Board finds that no further assistance in developing the 
facts pertinent to the veteran's claim is required.  

Historically, the veteran was granted service connection for 
schizophrenic reaction, schizo-affective type with a 50 
percent disability rating assigned in January 1971.  
Thereafter, in a December 1973 rating decision, the RO 
reduced the disability rating to 30 percent for the service-
connected schizophrenic reaction.  In a January 1979 rating 
decision, the RO further reduced the disability rating to 10 
percent for the service-connected schizophrenic reaction.  
However, pursuant to a June 1979 rating decision the 30 
percent rating was thereafter restored effective on March 1, 
1974.  

In June 1998, the veteran submitted a claim of increase, 
contending that his psychiatric condition had increased in 
severity.  In an August 1998 rating decision, the RO 
increased to 50 percent the rating for the service-connected 
schizophrenic reaction.  The veteran timely appealed that 
determination.  

The veteran was afforded a VA examination in August 1998.  
The veteran reported having periods of an inability to 
concentrate, insomnia, stress and disorientation.  The 
veteran reported that he sought outpatient treatment at the 
VA for his psychiatric condition in 1998 because "the 
problems were still there, escalating."  The veteran spoke 
of feeling different from other people, disconnected, 
detached from his feelings.  He stated that he was tense and 
anxious and felt a need for help.  The veteran reported 
feeling more confused.  The veteran reported that he found it 
difficult to fraternize with people and had no desire for 
relationships.  The veteran had never married.  The veteran 
indicated that it was getting harder and harder to get 
motivated to do anything.  The veteran noted that other than 
cutting his grass, he rarely went out of the house.  The 
veteran indicated that he was just a "damned bundle of 
nerves."

The veteran was casually and cleanly dressed and his hygiene 
appeared good.  He avoided eye contact and rubbed his brow 
with his fingers as he attempted to remember things and 
answer questions.  His thinking seemed blocked at times and 
he had a hard time explaining.  The examiner noted that the 
answers were not attempts to be evasive, but rather they were 
indicative of his confusion and impaired cognitive 
functioning.  The veteran played nervously with his glasses.  
He denied any hallucinations or delusions.  There was no 
evidence for obsessions, compulsions or phobias.  

The veteran's affect was flat and he spoke with little 
inflection.  Mood seemed anxious and depressed.  He spoke of 
three-day periods when he completely isolated himself at 
home, during which time he mostly slept.  He ate because he 
knew that he should, and admitted to disturbed sleep.  He 
described himself as sad, listless, having a "don't care" 
attitude when nothing seemed to matter.  He had a suicidal 
idea only once in a great while.  He was no danger to self or 
others.  He was oriented in all spheres.  His memory was 
fair.  He could not do serial seven's backwards as he gave up 
and stating that he could not concentrate.  He missed one of 
two simple arithmetic problems, even though it was repeated.  
His thinking was quite concrete.  Insight and judgment were 
poor.  He had no future plans.  

The diagnosis was that of residuals of schizo-affective 
disorder, depressed type.  A Global Assessment of Functioning 
(GAF) score of 48 was noted.  The examiner concluded that the 
veteran continued to show the residual negative symptoms of 
schizophrenia as well as depressive features.  The examiner 
noted that the veteran's condition as described must have 
worsened over the last year or else the veteran (who hated to 
be around people) would never have brought himself in for 
treatment.  Interpersonal relationships were severely 
impaired.  His work performance was starting to be adversely 
affected by his symptomatology, more so than in the past.  

VA Outpatient records have been obtained.  These records show 
that the veteran has received recent ongoing outpatient 
clinical treatment and medications for the schizophrenic 
reaction.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting in Washington, D.C. 
in April 2001 that his two sisters were his only family and 
that he never saw them.  He noted that he had friends and 
lived alone.  The veteran testified that he had confusion and 
difficulty talking to others.  The veteran testified that he 
had been unemployed since he left work at the Post Office in 
April 1999.  The veteran testified that he did not try to 
find another job after he left the Post Office because he 
could not function and his concentration and focus were gone.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1, 4.10 (2000).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

The history of the veteran's disability has been reviewed.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected schizophrenic reaction is 
currently rated as 50 percent disabling under the provisions 
of 38 C.F.R. § 4.130 Diagnostic Code 9211 (2000).  Under that 
diagnostic code, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Based on its review of the record, the Board finds that the 
service-connected disability picture referable to 
schizophrenic reaction, schizo-affective type is shown to 
more nearly approximate the schedular criteria that supports 
the assignment of a 70 percent rating under Diagnostic Code 
9211.  The medical evidence shows that the veteran's GAF 
score is 48, signifying serious symptoms.  Specifically, 
serious impairment in social and occupational functioning is 
shown with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  confusion, inability to concentrate, inability to work, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  

The veteran had never married, had no friends and preferred 
isolation.  The veteran was admittedly often confused and 
showed impaired cognitive function during his VA examination 
in August 1998.  Insight and judgment were poor.  In addition 
depressive features were noted which were not previously 
identified.  

While the veteran's disability picture is severe, he does not 
demonstrate total occupational and social impairment.  The 
evidence does not show gross impairment in thought processes 
or communication.  There is no evidence of delusions or 
hallucinations, or grossly inappropriate behavior.  The 
veteran is not in danger of hurting himself or others.  He 
has the ability to perform activities of daily living.  
Finally, he is oriented to time and place, and does not show 
any memory loss with respect to names of close relatives, own 
occupation or own name.  

In light of the foregoing, the Board finds that the veteran's 
disability picture is more appropriately represented by a 70 
percent rating under Diagnostic Code 9211.  




ORDER

An increased rating of 70 percent for the service-connected 
schizophrenic reaction, schizo-affective type is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

As noted hereinabove, the veteran has testified at his 
personal hearing in April 2001 that he was no longer able to 
work due to his service-connected disability.  

Specifically, the veteran indicated that he had been 
unemployed since he left the Post Office in April 1999 and 
that he did not attempt to find another job because he could 
not function.  Although the veteran underwent the recent VA 
examination to evaluate his service-connected disability, 
there was no opinion provided regarding his employability in 
light of the changed employment circumstances, as described 
during the hearing.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand with respect 
to the TDIU issue in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision with respect to the TDIU issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In reaching its determination in this case, the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15 
(2000).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Moreover, there is no 
statute or regulation which requires VA to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2000).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (2000).  

In light of the foregoing, the Board finds that another 
psychiatric examination is required to determine whether the 
veteran is unemployable due to his service-connected 
schizophrenic reaction.  

The Board also requests that any medical records referable to 
grant of disability benefits by the Social Security 
Administration should be obtained for review in connection 
with the veteran's claim.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected disabilities, 
particularly any who have indicated that 
he was unable to work because of these 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO also should take appropriate 
steps in order to obtain and associate 
with the claims file copies of any 
records referable to a grant of 
disability benefits by the Social 
Security Administration.  

3.  The veteran then should be scheduled 
for a VA examination to determine the 
current severity of the service-connected 
disabilities.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should elicit from the 
veteran and record a full medical and 
employment history.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether the 
veteran's service-connected disabilities, 
including the schizophrenic reaction, 
schizo-affective type, preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and work background.  Complete 
rationale for the opinions expressed 
should be provided.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the TDIU issue.  The 
RO must undertake appropriate steps to 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  Then, if any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

